- Provided by MZ Technologies Exhibit8.1 List of Main Subsidiaries Subsidiaries Jurisdiction Usual Name Endesa Inversiones Generales S.A. Chile Enigesa Empresa de Ingeniería Ingendesa S.A. Chile Ingendesa Empresa Eléctrica Pehuenche S.A. Chile Pehuenche Empresa Eléctrica Pangue S.A. Chile Pangue Hidroeléctrica El Chocón S.A. Argentina El Chocón Endesa Costanera S.A. Argentina Endesa Costanera Sociedad Concesionaria Túnel El Melón S.A. Chile Túnel El Melón Emgesa S.A. E.S.P. Colombia Emgesa Edegel S.A. A. Perú Edegel Compañía Eléctrica San Isidro S.A. Chile San Isidro Compañía Eléctrica Tarapacá S.A. Chile Celta Endesa Eco S.A. Chile Endesa Eco Central Eólica Canela S.A. Chile Canela
